Peck, J.
delivered the opinion of the court.
As this case comes to this court by appeal from the decision of the Court of Chancery upon demurrer, the whole case appears upon the face of the petition. The court has not considered the merits of the petition or complaint, further than to determine whether its character is such as to be cognizable in a court of chancery. We think a court of chancery is not the appropriate tribunal to redress the grievance complained of. A case must be a very extraordinary one, to justify a court of chancery in interfering to correct an alleged irregularity of this character iñ a judgment at law, and thereby drawing the case into chancery, especially where a court of law can grant the appropriate relief. If the petitioners have a ground for relief, the appropriate remedy would be to vacate the judgment, and allow the defendant and trustee *11in that suit, a trial, where they could avail themselves of all the defences that would be proper for a court of chancery to recognize. Under Gen. Sts. c. 38, Of New Trials, the County Court has power, on petition, in cases of judgment rendered by justices of the peace upon default, where the defendant or any trustee therein has been unjustly deprived of his day in court by fraud, accident, or mistake, or unjustly deprived of a hearing in the assessment of damages in such action, or prevented from entering an appeal from the judgment of a justice by fraud, accident, or mistake, to reverse and set aside the judgment on such terms and conditions as such court shall judge reasonable, and hear and determine such action in the same manner as if brought to such court by appeal; and a judge of such court has power to stay all proceedings on such judgment until final decision on such petition. This is a remedial statute, and ought to be liberally expounded and administered ; more especially as justice courts have no stated regular continued sessions, like the higher courts where counsel are in general attendance, affording time and opportunity for parties, on motion, to procure improper entries of judgment to be corrected during the term. There is no reason why a court of law should not grant relief in cases of this kind wherever a court of equity, if it had' jurisdiction of such cases, would be warranted in granting such relief. But where, as in this case, and in cases in general of this class, the appropriate relief is that given by the statute aforesaid on petition to a court of law, there is no necessity or warrant for resorting to a court of equity. If a case arises in which the mischief done cannot be remedied by a court of law, and the relief the party aggrieved is entitled to is peculiarly of equity jurisdiction, a court of equity may interfere. This case is' not of that character. The demurrer is sustained on the ground that if the complainants are entitled to relief, the remedy at law is adequate and complete, both as to final relief, 'and as to stay of proceedings on the judgment pending the petition ; and the decree of the Court of Chancery overruling the demurrer, is reversed, and defendant to have decree that the bill, or petition as it is called, be dismissed with costs, and cause remanded, with mandate to that court to enter decree accordingly.